DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 2, 4-10 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wischemann et al. (US Patent 5,872,879).
            With respect to claim 1, Wischemann et al. teach a calibration assembly for calibrating geometric parameters of a CT apparatus (6) (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54), the calibration assembly comprising at least one calibration unit (141) each including a plurality of calibration wires (23/ 24 and 27/ 28), the plurality of calibration wires (23/ 24 and 27/28) being regularly arranged in a same plane (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54). 

    PNG
    media_image1.png
    658
    372
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    714
    387
    media_image2.png
    Greyscale

           With respect to claim 2, Wischemann et al. teach the calibration assembly according to claim 1 (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54), wherein the calibration wire (23, 24, 27 and 28) is in a shape of a straight line, a fold line or an arc (see Figs. 2-4). 
           With respect to claim 4, Wischemann et al. teach the calibration assembly according to claim 1 (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54), wherein the plurality of calibration wires are provided to be directly fixed on a conveyor belt of the CT apparatus or in a passage of the CT apparatus. 
           With respect to claim 5, Wischemann et al. teach the calibration assembly according to claim 1 (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54), wherein the plurality of calibration wires of the calibration unit are arranged at equal intervals (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54). 
           With respect to claim 6, Wischemann et al. teach the calibration assembly according to claim 5 (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54), wherein the plurality of calibration wires are arranged to be parallel to or at an angle to a conveying direction of a conveyor belt/patient table (5) of the CT apparatus (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54). 
           With respect to claim 7, Wischemann et al. teach the calibration assembly according to claim 1 (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54), wherein the at least one calibration unit includes a first calibration unit, and the plurality of calibration wires of the first calibration unit are provided to be arranged in a horizontal plane or vertical plane parallel to a conveying direction of a conveyor belt of the CT apparatus (see Figs. 2-4). 
           With respect to claim 8, Wischemann et al. teach the calibration assembly according to claim 7 (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54), wherein the at least one calibration unit further includes a second calibration unit, and a plane in which the plurality of calibration wires of the second calibration unit are located is perpendicular to a plane in which the plurality of calibration wires of the first calibration unit are located (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54). 
           With respect to claim 9, Wischemann et al. teach the calibration assembly according to claim 8 (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54), wherein the at least one calibration unit further includes a third calibration unit (see Fig. 4), a plane in which the plurality of calibration wires of the third calibration unit is located is perpendicular to the plane in which the plurality of calibration wires of the first calibration unit are located, and the second calibration unit and the third calibration unit are located at opposite ends of the first calibration unit in a direction perpendicular to the conveying direction of the conveyor belt respectively (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54). 
           With respect to claim 10, Wischemann et al. teach the the calibration assembly according to claim 1, wherein the calibration wire is cylindrical (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54). 
          With respect to claim 14, Wischemann et al. teach the calibration assembly according to claim 5 (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54), wherein the at least one calibration unit includes a first calibration unit, and the plurality of calibration wires of the first calibration unit are provided to be arranged in a horizontal plane or vertical plane parallel to a conveying direction of a conveyor belt of the CT apparatus (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54). 
          With respect to claim 15, Wischemann et al. teach the calibration assembly according to claim 10 (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54), wherein the at least one calibration unit further includes a second calibration unit, and a plane in which the plurality of calibration wires of the second calibration unit are located is perpendicular to a plane in which the plurality of calibration wires of the first calibration unit are located (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54). 
          With respect to claim 16, Wischemann et al. teach the calibration assembly according to claim 11 (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54), wherein the at least one calibration unit further includes a third calibration unit, a plane in which the plurality of calibration wires of the third calibration unit is located is perpendicular to the plane in which the plurality of calibration wires of the first calibration unit are located, and the second calibration unit and the third calibration unit are located at opposite ends of the first calibration unit in a direction perpendicular to the conveying direction of the conveyor belt respectively (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54). 

Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silver et al. (US Patent 5,235,528).
           With respect to claim 1, Silver et at. teach a calibration assembly for calibrating geometric parameters of a CT apparatus, the calibration assembly comprising: (see abstract; Fig. 3, column 2, lines 30-61 and column 4, line 65 - column 6, line 39) lines at least one calibration unit (32) each including a plurality of calibration wires (34), the plurality of calibration wires (34) being regularly arranged in a same plane (see Fig. 3). 
           With respect to claim 2, Silver et at. teach the calibration assembly according to claim 1 (see abstract; Fig. 3, column 2, lines 30-61 and column 4, line 65  - column 6, line 39), wherein the calibration wire (34) is in a shape of a straight line, a fold line or an arc (see Fig. 3). 
            
    PNG
    media_image3.png
    466
    515
    media_image3.png
    Greyscale

          With respect to claim 3, Silver et at. teach the calibration assembly according to claim 1 (see abstract; Fig. 3, column 2, lines 30-61 and column 4, line 65  - column 6, line 39), wherein each calibration unit (32) further comprises a fixing member (36) configured to fix the plurality of calibration wires (34) (see Fig. 3). 
          With respect to claim 5, Silver et at. teach the calibration assembly according to claim 1 (see abstract; Fig. 3, column 2, lines 30-61 and column 4, line 65  - column 6, line 39), wherein the plurality of calibration wires of the calibration unit are arranged at equal intervals (see Fig. 3). 
           With respect to claim 10, Silver et at. teach the calibration assembly according to claim 1 (see abstract; Fig. 3, column 2, lines 30-61 and column 4, line 65  - column 6, line 39), wherein the calibration wire is cylindrical (see Fig. 3). 
          
    7.      Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zylka et al. (US Patent 6,379,043 B1).
               With respect to claim 1, Zylka et al. teach a calibration assembly for calibrating geometric parameters of a CT apparatus, the calibration assembly comprising:

    PNG
    media_image4.png
    464
    554
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    268
    231
    media_image5.png
    Greyscale
 


    PNG
    media_image6.png
    252
    225
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    262
    247
    media_image7.png
    Greyscale
 (see abstract; Figs, 1 and 3-6; column 4, line 50 – column 5, line 51): at least one calibration unit (11) each including a plurality of calibration wires (7), the plurality of calibration wires (7) being regularly arranged in a same plane (see abstract; Figs, 1 and 3-6; column 4, line 50 – column 5, line 51). 
           With respect to claim 2, Zylka et al. teach the calibration assembly according to claim 1 (see abstract; Figs, 1 and 3-6; column 4, line 50 – column 5, line 51), wherein the calibration wire is in a shape of a straight line, a fold line or an arc (see abstract; Figs, 1 and 3-6; column 4, line 50 – column 5, line 51). 
             With respect to claim 3, Zylka et al. teach the calibration assembly according to claim 1 (see abstract; Figs, 1 and 3-6; column 4, line 50 – column 5, line 51), wherein each calibration unit further comprises a fixing member (11) configured to fix the plurality of calibration wires (7) (see abstract; Figs, 1 and 3-6; column 4, line 50 – column 5, line 51). 
              With respect to claim 5, Zylka et al. teach the calibration assembly according to claim 1 (see abstract; Figs, 1 and 3-6; column 4, line 50 – column 5, line 51), wherein the plurality of calibration wires of the calibration unit are arranged at equal intervals (Figs. 3 and 4). 
              With respect to claim 10, Zylka et al. teach the calibration assembly according to claim 1, wherein the calibration wire is cylindrical (see abstract; Figs, 1 and 3-6; column 4, line 50 – column 5, line 51). 
          
Claim Rejections - 35 USC § 103

8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wischemann et al. (US Patent 5,872,879).
           With respect to claim 11, Wischemann et al. teach the calibration assembly according to claim 10 (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54) but fails to explicitly mention that the calibration wire has a diameter in a range of 0.5 mm to 5 mm. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the calibration arrangement wherein the calibration wire has a diameter in a range of 0.5 mm to 5 mm in the device of Wischemann et al.  in order to calibrate geometric parameters of the CT apparatus, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges/dimensions without producing any new or unexpected results involves only routing skill in the art. 
             With respect to claim 16, Wischemann et al. teach  the calibration assembly according to claim 11, wherein the at least one calibration unit further includes a third calibration unit, a plane in which the plurality of calibration wires of the third calibration unit is located is perpendicular to the plane in which the plurality of calibration wires of the first calibration unit are located, and the second calibration unit and the third calibration unit are located at opposite ends of the first calibration unit in a direction perpendicular to the conveying direction of the conveyor belt respectively (see Fig. 4). 

Allowable Subject Matter

10.        Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.      The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 12 and 13, the most relevant prior art, Wischemann et al. teach the calibration assembly according to claim 1 (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54) but fail to explicitly teach or make obvious a method for calibrating geometric parameters of a CT apparatus by using the calibration assembly as claimed in claim 1, wherein the method comprising steps of: S1: calculating theoretical positions of centroids of the calibration wires according to geometric parameters of the calibration assembly; S2: scanning the calibration assembly, and extracting, from a scanning plane, at least one set of sinograms including projections of the calibration wires; S3: obtaining a position of the centroid of each of the calibration wires of the calibration assembly from the sinograms; S4: establishing, for each of the calibration wires, by using an X-ray machine as a reference system based on an intersection point of a virtual connection line, between a focal spot and the centroid of the each of the calibration wires, with a detector, and based on the position of the centroid of the each of the calibration wires obtained in the step S3, an optimization model for parameters of the detector and the position of the centroids of the calibration wires, and solving the optimization model to obtain the positions of the centroids of all the calibration wires within the scanning plane; S5: matching, by using a position matching algorithm, the position of the centroid of the each of the calibration wires obtained in the step S4 with the theoretical position calculated in the step S1, so as to correct the position of the centroid of the each of the calibration wires obtained in the step S4; and S6: establishing, based on the corrected position of the centroid of the each of the calibration wires, an optimization model for the parameters of the detector for all calibration wires, and solving the optimization model to obtain geometric parameters of the detector in the scanning plane as claimed in combination with all of the remaining limitations of the base claim and any intervening claims. 

Conclusion

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. 
           Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./    November 5, 2021